DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “off site” which is a method step and is also not clear as to where “off site” is.  Additionally, it adds no structure to the seal.  The claim will be examined as best understood and drawn to the seal, not the location of assembly.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,156,681 to Dewhirst et al.
Regarding claim 26, Dewhirst discloses a vertical seal having opposed vertical side walls (fig. 2: see vertical walls on left and right sides, the left side being attached to rib 14, the right side not being numbered), the sides being resiliently deformable (see deformation in fig. 1), at least two vertical end walls, with bends (see curved center pointing downward in each end wall) between the side walls (fig. 2: see three end walls 18, 19 and 20), the opposed side walls and end walls define at least one cavity (see two cavities (16 and 17), the bend in the end walls facilitates movement of the side walls relative to each other (see deformed structure in fig. 1).  Also, a plurality of ribs (14) extend outward from and longitudinally along the side walls. The ribs define faying areas between sidewalls and the exterior walls (see area between 15 located between pluralities of 14 when deformed as in fig. 1) which leave spaces capable of receiving sealant.
Regarding claim 28, there are three (18, 19 and 20) end walls defining two chambers (16 and 17).

Regarding claim 32, the seal is affixed to a wall.  

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.  The applicant argues the ribs of the prior art, Dewhirst, are not similar to those in the instant application in that they perform differently as they are pressed into a space.  The applicant should note that the prior art meets the structural limitations of the instant application as claimed and therefore is proper.  The prior art, as is typical with a seal is tightly fit between two objects to create a seal.  Additionally, the claims are drawn to the seal itself and not a method of using a seal.  Regarding the new limitation of faying, this is addressed in the new action above.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633